Exhibit 10.6.1

Amendment to Executive Employment Agreement

This Amendment to Executive Employment Agreement, effective this 9th day of
February 2016 (the “Amendment”), is an Amendment to the Amended and Restated
Executive Employment Agreement between Daniel E. Bachus (“Executive”) and Grand
Canyon Education, Inc. (“Company”), collectively referred to herein as the
“Parties”, entered into effective July 1, 2012 (the “Original Agreement”).

RECITALS

WHEREAS, Executive and Company entered into the Original Agreement effective
July 1, 2012, which is scheduled to expire by its terms on June 30, 2016; and

WHEREAS, Executive and Company wish to extend the term of the Original Agreement
through June 30, 2020;

NOW, THEREFORE, in consideration of the mutual promises herein contained, it is
hereby agreed:

1. Term. Section 3.1 of the Original Agreement is hereby amended and restated in
its entirety to state as follows:

“3.1 Term. The employment relationship pursuant to this Agreement shall continue
in effect for a period through June 30, 2020, unless sooner terminated in
accordance with Section 7.”

2. Continuing Effect. All other terms and conditions of the Original Agreement,
unless specifically amended pursuant to this Amendment, remain in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives as of the date hereof.

 

Grand Canyon Education, Inc.

 

By: /s/ Brian Mueller

Name: Brian Mueller

Title: Chief Executive Officer, Director and President

Grand Canyon University

  

    

 

By: /s/ Dan Bachus

Name: Daniel E. Bachus